Exhibit 99.1 New Gold Inc. TECHNICAL REPORT ON THE EL MORRO PROJECT, REGION III, CHILE Report for NI 43-101 Qualified Persons: Richard J. Lambert, P.E. Neil N. Gow, P.Geo. A. Paul Hampton, P.Eng. Lee P. Gochnour, MMSA QP Report Control Form Document Title Technical Report on the El Morro Project, Region III, Chile Client Name & Address New Gold Inc. Suite 3110 - 666 Burrard Street Vancouver, British Columbia V6C 2X8 Document Reference Project #1774 Status & Issue No. Final Version Rev 0 Issue Date March 23, 2012 Lead Author Richard J. Lambert Neil N. Gow A. Paul Hampton Lee P. Gochnour (Signed) (Signed) (Signed) (Signed) Peer Reviewer William E. Roscoe Holger Krutzelmann Stuart E. Lambert (Signed) (Signed) (Signed) Project Manager Approval Richard J. Lambert (Signed) Project Director Approval Richard J. Lambert (Signed) Report Distribution Name No. of Copies Client RPA Filing 1 (project box) Roscoe Postle Associates Inc. 55 University Avenue, Suite 501 Toronto, Ontario M5J 2H7 Canada Tel: +1 Fax: +1 mining@rpacan.com www.rpacan.com TABLE OF CONTENTS PAGE 1 SUMMARY 1-1 Executive Summary 1-1 Technical Summary 1-8 2 INTRODUCTION 2-1 3 RELIANCE ON OTHER EXPERTS 3-1 4 PROPERTY DESCRIPTION AND LOCATION 4-1 5 ACCESSIBILITY, CLIMATE, LOCAL RESOURCES, INFRASTRUCTURE AND PHYSIOGRAPHY 5-1 6 HISTORY 6-1 7 GEOLOGICAL SETTING AND MINERALIZATION 7-1 Regional Geology 7-1 Local Geology 7-5 Property Geology 7-5 Mineralization 7-12 8 DEPOSIT TYPES 8-1 9 EXPLORATION 9-1 10 DRILLING 10-1 11 SAMPLE PREPARATION, ANALYSES AND SECURITY 11-1 12 DATA VERIFICATION 12-1 13 MINERAL PROCESSING AND METALLURGICAL TESTING 13-1 History and Previous Reports 13-1 Ore Types - End Member Definition 13-1 Mineralogy of the End Members 13-3 Metallurgical Sampling 13-4 Comminution 13-5 Flotation 13-8 FSF and Post FSF Flotation Testwork Review and Modelling 13-10 Concentrate Dewatering 13-15 Tailings 13-17 14 MINERAL RESOURCE ESTIMATE 14-1 General Statement 14-1 Previous Mineral Resource Estimates 14-2 Drill Hole Database 14-2 Cut-Off Grade 14-3 Composites 14-3 Topography 14-3 Capping 14-4 Density 14-5 Variography 14-5 New Gold Inc. - El Morro Project, Region III, Chile, Project#1774 Technical Report NI 43-101 - March 23, 2012 Page i www.rpacan.com Block Model Definition and Interpolation 14-7 AMEC Block Model Validation 14-9 RPA Block Model Validation 14-10 Mineral Resource Classification 14-12 15 MINERAL RESERVE ESTIMATE 15-1 16 MINING METHODS 16-1 Mine Design 16-3 Ground Conditions/Slope Stability 16-7 Production Schedule 16-8 Mine Equipment 16-9 Mine Infrastucture 16-10 17 RECOVERY METHODS 17-1 Process Design Criteria 17-1 Process Description 17-3 Concentrate Handling 17-9 Fresh Water Supply and Distribution 17-10 Reagents 17-11 18 PROJECT INFRASTRUCTURE 18-1 Access 18-1 Power Supply 18-3 Water and Wastewater Systems 18-8 Tailings Management 18-13 Port Facilities 18-17 Mine Facilities 18-18 Warehouses 18-18 Administration Offices Area 18-18 Camp Facilities 18-19 Fuel and Lubricant Storage and Distribution 18-19 Other Infrastructure and Auxiliary Facilities 18-20 19 MARKET STUDIES AND CONTRACTS 19-1 Markets 19-1 Contracts 19-1 20 ENVIRONMENTAL STUDIES, PERMITTING, AND SOCIAL OR COMMUNITY IMPACT 20-1 Environmental Studies 20-1 Environmental Baseline 20-2 Project Permitting 20-2 Social or Community Requirements 20-7 Mine Closure Requirements 20-7 21 CAPITAL AND OPERATING COSTS 21-1 New Gold Inc. - El Morro Project, Region III, Chile, Project#1774 Technical Report NI 43-101 - March 23, 2012 Page ii www.rpacan.com Capital Costs 21-1 Operating Cost Estimate 21-2 22 ECONOMIC ANALYSIS 22-1 23 ADJACENT PROPERTIES 23-1 24 OTHER RELEVANT DATA AND INFORMATION 24-1 25 INTERPRETATION AND CONCLUSIONS 25-1 26 RECOMMENDATIONS 26-1 27 REFERENCES 27-1 28 DATE AND SIGNATURE PAGE 28-1 29 CERTIFICATE OF QUALIFIED PERSON 29-1 LIST OF TABLES PAGE Table 1-1 Mineral Resources – December 31, 2011 1-1 Table 1-2 Mineral Reserves – December 31, 2011 1-2 Table 1-3 After-Tax Cash Flow Summary 1-5 Table 1-4 Sensitivity Analyses - After Tax 1-7 Table 1-5 Initial Capital Cost 1-17 Table 1-6 Direct Operating Costs 1-17 Table 6-1 History of Ownership 6-1 Table 6-2 History of Exploration 6-3 Table 6-3 Historical Mineral Resource Estimates 6-4 Table 10-1 History of Drilling 10-1 Table 10-2 Core Recovery Summary 10-2 Table 13-1 Distribution of End Members – July 2011 Mine Plan – FFSH 13-2 Table 13-2 CEET and JKSimMet Hardness Parameters 13-5 Table 13-3 Average Specific Energy Requirements from Variability Testing 13-8 Table 13-4 Revised Recovery Algorithms 13-12 Table 13-5 Minimum Final Copper Tailings Grades 13-12 Table 13-6 Recommended Copper Concentrate Grade Algorithms 13-13 Table 13-7 Flotation Circuit Configuration 13-15 Table 14-1 Summary of Mineral Resources – December 31, 2011 14-1 Table 14-2 Previous Mineral Resource Estimates 14-2 Table 14-3 Drill Hole Database 14-3 Table 14-4 Gold Capping Values 14-5 Table 14-5 Experimental Correlogram Calculation Parameters 14-6 Table 14-6 Gold Correlogram Models 14-6 Table 14-7 Copper Correlogram Models 14-6 Table 14-8 Block Model Definition 14-7 Table 14-9 Default Density Values Assigned to Non-Estimated Blocks 14-8 Table 14-10 Density Interpolation Plan 14-9 Table 15-1 Mineral Reserves – December 31, 2011 15-1 Table 16-1 Mine Design Parameters 16-4 Table 16-2 Mine Production Schedule 16-8 New Gold Inc. - El Morro Project, Region III, Chile, Project#1774 Technical Report NI 43-101 - March 23, 2012 Page iii www.rpacan.com Table 16-3 Mine Equipment Fleet 16-9 Table 17-1 Plant Utilization 17-1 Table 17-2 Principal Metallurgical Design Criteria 17-1 Table 18-1 El Morro Maximum Power Demand 18-6 Table 20-1 List of Environmental Permits and Authorizations 20-4 Table 21-1 Initial Capital Cost 21-1 Table 21-2 Direct Operating Costs 21-2 Table 21-3 Operating Cost Summary 21-2 Table 21-4 Process Plant Operating Consumables 21-4 Table 21-5 Process Plant Operating Consumables – Unit Price Assumptions 21-4 Table 21-6 Process Plant Unit Energy Consumptions and Costs 21-5 Table 22-1 After-Tax Cash Flow Summary 22-2 Table 22-2 Sensitivity Analyses – After Tax 22-4 LIST OF FIGURES PAGE Figure 1-1 Sensitivity Analysis 1-7 Figure 4-1 Location Map 4-1 Figure 4-2 Geographical Location of Mining Properties 4-2 Figure 4-3 Adjacent Surface Lands – El Morro Project (1) 4-3 Figure 4-4 Adjacent Surface Lands – El Morro Project (2) 4-3 Figure 4-5 Adjacent Surface Lands – El Morro Project (3) 4-4 Figure 4-6 Properties Related to Pending Payment of Royalty Fee or Bonus 4-7 Figure 7-1 Regional Geology 7-2 Figure 7-2 Stratigraphic Column 7-6 Figure 7-3 Property Geology 7-7 Figure 7-4 La Fortuna Cross Section S-2295 7-8 Figure 7-5 La Fortuna Cross Section S-2465 7-9 Figure 7-6 La Fortuna Cross Section S-2555 7-10 Figure 13-1 Copper Mineralogy Across End Members 13-3 Figure 13-2 SPI and Axb Parameter Correlation 13-6 Figure 13-3 SAG Power Index Profiles 13-6 Figure 13-4 Feasibility Study Capacity Evaluation for Selected Grinding Circuit (91,654 tpd, P80 132 µm) 13-7 Figure 13-5 El Morro Ore and Concentrate Production Tonnage Estimates 13-14 Figure 13-6 El Morro Concentrate Production and Grade Estimates 13-14 Figure 16-1 General Project Layout 16-2 Figure 16-2 Ultimate Pit Design 16-5 Figure 16-3 Pit Slope Design Sectors 16-6 Figure 17-1 General Flow Diagram, 90,000 tpd Main Process 17-12 Figure 17-2 Fresh Water and Water Recovery Flow Sheet 17-13 Figure 17-3 Tailings Water Distribution Flow Sheet 17-14 Figure 18-1 Project Locations and Road Access 18-2 Figure 18-2 Power Line and Hacienda Castilla Substation 18-5 Figure 18-3 El Morro Power Transmission System 18-7 Figure 18-4 Desalination Plant Location with the Castilla Power Plant, Punta Cachos 18-9 Figure 18-5 Desalinated Water Pipeline Route and Pump Station Locations 18-12 New Gold Inc. - El Morro Project, Region III, Chile, Project#1774 Technical Report NI 43-101 - March 23, 2012 Page iv www.rpacan.com Figure 18-6 Tailings Disposal Flowsheet 18-15 Figure 18-7 Water Recovery System Layout 18-16 Figure 22-1 Sensitivity Analysis 22-4 New Gold Inc. - El Morro Project, Region III, Chile, Project#1774 Technical Report NI 43-101 - March 23, 2012 Page v www.rpacan.com 1SUMMARY EXECUTIVE SUMMARY Roscoe Postle Associates Inc. (RPA) was retained by Mr. Mark A. Petersen, Vice President Exploration of New Gold Inc. (New Gold), to prepare an independent Technical Report on the El Morro Project (the Project), located in north-central Chile, Region III, approximately 80 km east of the city of Vallenar.The purpose of this report is to examine and confirm results of a feasibility study prepared by Hatch Ltd. (Hatch) for Goldcorp Inc. (Goldcorp).This Technical Report conforms to NI 43-101 Standards of Disclosure for Mineral Projects.RPA visited the property on October 12, 2011.The field office of Goldcorp and one of its core storage areas in Vallenar were visited on October 13, 2011 for discussions and review of core, and the main Chilean office of Goldcorp located in Santiago was visited on October 14, 2011 for further discussions with senior Goldcorp personnel. Table 1-1 summarizes the El Morro end of year 2011 (EOY) open pit and underground Mineral Resources inclusive of Mineral Reserves. TABLE 1-1MINERAL RESOURCES – DECEMBER 31, 2011 New Gold Inc. – El Morro Project Metal Grade (on a 100% basis) Contained Metal (on a 30% basis) Category Tonnage (Mt) Gold (g/t) Copper (%) Gold (Moz) Copper (Mlb) Measured-Open pit Indicated-Open pit Total Measured + Indicated Inferred-Open pit Inferred-Underground Total Inferred Notes: 1. CIM definitions were followed for Mineral Resources. 2. Mineral Resources are estimated at a cut-off grade of 0.15% Cu for open-pit and 0.20% Cu for underground. 3. Mineral Resources are estimated using a long-term gold price of US$1,350 per ounce, an average long term copper price of US$3.25 and a CLP/US$ exchange rate of 500. 4. The Mineral Resources are inclusive of Mineral Reserves. 5. Numbers may not add due to rounding. 6. Note that the Metal Grade figures apply to the whole Project, while the Contained Metal figures apply specifically to the New Gold interest. New Gold Inc. - El Morro Project, Region III, Chile, Project#1774 Technical Report NI 43-101 - March 23, 2012 Page 1-1 www.rpacan.com Table 1-2 summarizes the El Morro EOY2011 Mineral Reserve estimate. TABLE 1-2MINERAL RESERVES – DECEMBER 31, 2011 New Gold Inc. – El Morro Project Tonnage Metal Grade Contained Metal (on a 30% basis) Category (Mt) Gold (g/t) Copper (%) Gold (Moz) Copper (Mlb) Proven Probable Total Proven & Probable Notes: 1. CIM definitions were followed for Mineral Reserves. 2. Mineral Reserves are estimated at a cut-off grade of 0.20% Cu. 3. Mineral Reserves are estimated using an average long-term gold price of US$1,200 per ounce, a copper price of $2.75 per pound, and a CLP/US$ exchange rate of 550. 4. Contained metal values are on a 30% basis. 5. Numbers may not add due to rounding. CONCLUSIONS RPA offers the following conclusions: GEOLOGY AND MINERAL RESOURCE ESTIMATION · The EOY2011 Measured and Indicated Mineral Resource is 676 million tonnes at a gold grade of 0.453 g/t and a copper grade of 0.490%.Total contained gold is 9.8 million ounces of which New Gold’s 30% is 3.0 million ounces.Total contained copper is 7.3 billion pounds of which New Gold’s 30% is 2.2 billion pounds.The Mineral Resources are inclusive of Mineral Reserves. · The EOY2011 Inferred Mineral Resource includes 637 million tonnes at a gold grade of 0.10 g/t and a copper grade of 0.25% in an open pit shell, and 128 million tonnes at a gold grade of 0.97 g/t and copper grade of 0.78% in an underground shell for a total Inferred Mineral Resource of 766 million tonnes at a gold grade of 0.25 g/t and a copper grade of 0.34%.Total contained gold is 6.0 million ounces of which New Gold’s 30% is 1.8 million ounces.Total contained copper is 5.7 billion pounds of which New Gold’s 30% is 1.7 billion pounds. · Mineral Resource estimates have been prepared utilizing acceptable estimation methodologies. The classification of Measured, Indicated, and Inferred Resources, stated in Table 1-1, meet the requirements of NI 43-101 and CIM Definition Standards for Mineral Resources and Mineral Reserves dated November 27, 2010 (CIM definitions). · The methods and procedures utilized by Goldcorp and its predecessors at El Morro to gather geological, geotechnical, assaying, density, and other information are reasonable and meet generally accepted industry standards.Standard operating protocols are well documented and updated on a regular basis for most of the common tasks. New Gold Inc. - El Morro Project, Region III, Chile, Project#1774 Technical Report NI 43-101 - March 23, 2012 Page 1-2 www.rpacan.com · The current drill hole database is reasonable for supporting a resource model for use in Mineral Resource and Mineral Reserve estimation. · Goldcorp and its predecessors at El Morro has conducted the exploration and development sampling and analysis programs using standard practices, providing generally reasonable results.The resulting data can effectively be used for the estimation of Mineral Resources and Mineral Reserves. · Overall, RPA is of the opinion that Goldcorp and its predecessors at El Morro have done very high quality work. MINING AND MINERAL RESERVES · The EOY2011 Proven and Probable Mineral Reserve is 520 million tonnes at a gold grade of 0.499 g/t and a total copper grade of 0.543%.Total contained gold is 8.34 million ounces of which New Gold’s 30% is 2.50 million ounces.Total contained copper is 6.23 billion pounds of which New Gold’s 30% is 1.87 billion pounds. · The Mineral Reserve estimates have been prepared utilizing acceptable estimation methodologies and the classification of Proven and Probable Reserves, stated in Table 1-2, conform to CIM definitions. · Recovery and cost estimates are based upon operating data and engineering to support a Mineral Reserve statement.Economic analysis using these estimates generates a positive cash flow, which supports a statement of Mineral Reserves. · The current El Morro Life of Mine (LOM) plan provides reasonable results and, in RPA’s opinion, meets the requirements for statement of Mineral Reserves.In addition to the Mineral Reserves in the LOM plan, there are Mineral Resources that represent opportunities for the future. PROCESSING · The process includes flotation to produce a copper concentrate containing gold and other valuable by-products. · RPA has reviewed the recovery model and finds the development of the recovery formulas to be reasonable.The metallurgical testwork which supports the models is also reasonable and adequate. ENVIRONMENTAL CONSIDERATIONS · The Project has approximately 140 active permits.All permits are in good standing and there is an extensive environmental monitoring program to ensure compliance with the requirements of these permits. RECOMMENDATIONS This Technical Report is based on the LOM plan.Below is a list of recommendations to consider: New Gold Inc. - El Morro Project, Region III, Chile, Project#1774 Technical Report NI 43-101 - March 23, 2012 Page 1-3 www.rpacan.com MINING · The LOM plan is robust and Goldcorp should proceed to implement the plan as presented. ENVIRONMENTAL · Goldcorp should perform regular independent environmental audits to confirm assumptions in permitting/design and regularly assess reclamation and closure liabilities and obligations.These reviews should include independent facilities (Desalinization Plant and Port/Concentrate Operations).Particular attention should be paid to assumptions made in geochemical modelling as they relate to design, mitigation, and closure. ECONOMIC ANALYSIS El Morro has a Feasibility Study Update with Basic Engineering completed by Hatch in November 2011.RPA reviewed the Feasibility Study Update, the mine plan, the capital forecasts, manpower forecasts, operating cost forecasts, and the Basic Engineering cost updates to develop a cash flow analysis (Table 1-3). ECONOMIC CRITERIA REVENUE · An average of 90,000 tpd to the mill. · Average copper recoveries of 85.1%, gold recoveries of 67.2% through the mill. · Exchange rate US$1.00 CLP 550. · Metal price: US$1,200 per ounce of gold and US$2.75 per pound copper. · Revenue is recognized at the time of production. COSTS · Mine life: 18 years. · LOM production plan as summarized in this report. · Mine life capital totals $4,692.3 million. · Average direct operating cost over the mine life is $15.31 per tonne processed. · Closure costs of $24.5 million after salvage. · Capital costs are 4th Quarter 2011. New Gold Inc. - El Morro Project, Region III, Chile, Project#1774 Technical Report NI 43-101 - March 23, 2012 Page 1-4 www.rpacan.com TABLE 1-3AFTER-TAX CASH FLOW SUMMARY New Gold Inc. - El Morro Project, Region III, Chile, Project#1774 Technical Report NI 43-101 - March 23, 2012 Page 1-5 www.rpacan.com CASH FLOW ANALYSIS A cash flow analysis is presented in Table 1-3.This assumes the Project on a 100% basis.Using a $1,200/oz gold price and $2.75/lb copper price, the undiscounted after-tax cash flow totals $4.8 billion over the mine life.The annual cash flow is positive in all years after initial mill start-up.The revenue is 68% from copper and 31% from gold.The cash cost is $0.69/lb of copper after by-product credits, and the fully loaded cost (cash plus capital) is $1.62/lb of copper after by-product credits.The before-tax internal rate of return (IRR) is 9.2% and the after-tax IRR is 7.9% when a 17% Chilean income tax is applied.The net present value (NPV) when discounted at a 5% discount is $1.5 billion on a before-tax basis and $1.0 billion on an after-tax basis.The after-tax payback period is 7.9 years. Cash cost before capital is expected to be approximately ($730)/ozwhen expressed in gold ounces after copper by-product credits.When expressed in gold ounces on a co-product basis, the cash cost is expected to be approximately $590/oz. When expressed in copper pounds on a co-product basis, the cash cost is expected to be approximately $1.35/lb. RPA notes that the economic analysis confirms that the material classified as Mineral Reserves are supported by a positive economic analysis. SENSITIVITY ANALYSIS Project risks can be identified in both economic and non-economic terms.Key economic risks were examined by running cash flow sensitivities: · Copper price · Gold Price · Operating costs · Capital costs After-tax NPV at a discount rate of 5% sensitivity over the base case has been calculated for -20% to +20% variations.The sensitivities are shown in Figure 1-1 and Table 1-4.The El Morro Project is most sensitive to copper price, operating costs, capital costs, and gold price, respectively. New Gold Inc. - El Morro Project, Region III, Chile, Project#1774 Technical Report NI 43-101 - March 23, 2012 Page 1-6 www.rpacan.com FIGURE 1-1SENSITIVITY ANALYSIS TABLE 1-4SENSITIVITY ANALYSES - AFTER TAX New Gold Inc. – El Morro Project Parameter Variables Units -20
